

117 S1103 IS: No Taxpayer Handouts to Illegal Immigrants Act
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1103IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. Daines introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo suspend any funding authorized under the American Rescue Plan Act of 2021 from any State government that provides monetary payments to undocumented immigrants and to require States to reimburse the Federal Government for any such payments made since the date of the enactment of such Act.1.Short titleThis Act may be cited as the No Taxpayer Handouts to Illegal Immigrants Act.2.Suspension of certain funding from States that provide monetary payments to undocumented immigrants(a)In generalNotwithstanding any other provision of law, no funds made available under the American Rescue Plan Act of 2021 (Public Law 117–2) may be made available to any State government that directly or indirectly provides monetary payments to undocumented immigrants.(b)ApplicabilityThe restriction under subsection (a) shall apply to any funds made available under the American Rescue Plan Act of 2021 on or after the date of the enactment of this Act.(c)Clawback provisionIf any State government described in subsection (a) provided monetary payments (directly or indirectly) to undocumented immigrants during the period beginning on the date of the enactment of the American Rescue Plan Act of 2021 and ending on the date of the enactment of this Act, the State shall immediately submit payment to the Treasury of the United States in an amount equal to the aggregate total of such monetary payments.